 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLiquitaneCorp.andRochester Joint Board,Amalga-mated Clothing and Textile Workers' Union,AFL-CIO. Cases 3-CA-14964 and 3-RC-9371April 25, 1990DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAIT AND OVIATTOn November 8, 1989, Administrative LawJudge Raymond P. Green issued the attached deci-sion.The General Counsel and Charging Partyfiled exceptions and supporting briefs, and the Re-spondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions only to the extent consistent withthisDecision and Order.Based on his discrediting the testimony of theGeneral Counsel's witnesses, the judge concludedthat during a captive audience meeting in April1989 with employees, the Respondent's president,Jay Skirboll, did not threaten plant closure, loss ofjobs, and loss of benefits if the employees selectedthe Union, nor did Skirboll inform employees thatitwould be futile to select the Union as their bar-gaining representative. The judge also concluded,based on credibility determinations, that, during analleged conversation in the company breakroom,also in April 1989, Skirboll did not threaten em-ployees with plant closure, unlawfully interrogateemployees concerning their union activities, oriTheGeneral Counsel excepted to the judge's failure to rule on theGeneral Counsel'smotion to amend the complaint to include additionalallegations related to the breakroom incident. As discussed,supra, thejudge concluded that the alleged breakroom conversation between em-ployees and Respondent's president never took place.Because we adoptthe judge'sfinding, it is unnecessary to rule on the General Counsel'smotion2 The General Counsel and the Charging Party have excepted to someof the judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the evidence convinces us that they are incor-rect.Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir 1951). We have carefully examined the record and find nobasis for reversing the findings.The judge erred in identifying the February 1989 conversation withemployee Franqui (that is alleged to constitute an unlawful interrogation)as being between Frangw and the Respondent's president, Jay Skirboll.Franqui testified concerning only one conversation with a company rep-resentative and that was his conversation with the Respondent's oper-ations manager,Jerry Zakalik.The judge's decision is based on Franqui'suncontroverted testimony concerning the conversation between Franquiand ZakalikTherefore,the error in identifying the Respondent's repre-sentative is nonprejudicialcreate the impression of surveillance.The judgefurther found that election objections related tothese alleged incidentswere without merit.Weagree.We disagree,however,with the judge's conclu-sion that Operations Manager Zakalik's questioningof employee Franqui concerning employee Stop-ka's union activities was a lawful interrogation.3The uncontroverted testimony of Franqui indicatesthat Zakalik approached Franqui sometime in Feb-ruary 1989 and asked him if there was anythingwrong.Franqui said there was,and Zakalik askedif there was anything he could do to help. Franquiresponded that he was concerned about rumorsgoing aroundthe factoryconcerning his being in-volved withunion activities,alongwith Stopka,and that he wanted these rumors stopped.Zakaliksaid that during a union campaign there was boundto be rumors and talk.Zakalik then asked Franquiif he knew of any activities that Stopka was in-volved in withtheUnionas far as passing outflyers or trying to get people to sign up. FranquitoldZakalik that he did not know because heworked a different shift than Stopka.The judge citedBatesNiteware Co.,283 NLRB1128 (1987),andRossmore House,269 NLRB 1176(1984),enfd.sub nom.Hotel &RestaurantEmploy-eesLocal 11 v. NLRB,760 F.2d 1006 (9th Cir.1985),in support of his conclusion that the interro-gation describedby Franquiwas not unlawful. InRossmore House,the Board held that the coercivenature of questions to employeesby employeragents about union sympathies and activities wouldbe viewed under thetotality ofthe circumstances.A violationwill be found when,under all the cir-cumstances,the interrogation reasonably tends toa Applying the analysis set forth in his dissent inRaytheonCo, 279NLRB 245, 251 (1986), Chairman Stephens would adopt the judge's dis-missal of the unlawful interrogation allegation To be sure,the fact that arelatively high ranking company official posed a specific question regard-ing the union activity (leaflet distribution and card solicitation)of a par-ticular employee does fulfill some of the elements for finding an unlawfulinterrogation under the so-calledBournestandards.Bourne v. NLRB,332F.2d 47 (2d Cir.1964).Chairman Stephens believes that the conduct herefalls just short of a violation because of other, equally significant factors:Zakalik's question was an isolated one to a single employee,against abackground devoid of Employer hostility and discrunination.In addition,itwas employee Franqui who initiated the discussion concerning theUnion and theunion activitiesof coworkerStopka and the encountertook place in the familiar,more casual surroundings of the shop floor (asopposed to the boss' office).Finally, Zakalik did not press the matter fur-ther when Franqui gave what appears to be a truthful response that hedid not know anything about Stopka's activities.In sum, viewing the cir-cumstances in their totality, Chairman Stephens does not find that thequestion suggested to the employee that the Employer may take retaliato-ry action against employees because of their prounion sympathiesFrito-Lay, Inc. v NLRB,585 F.2d 62, 65 (3d Cir. 1978). Cf.Timsco Y NLRB,819 F 2d 1173 (D.C. Cir. 1987) (applying the Bourne standard, the courtupheld a Board finding of unlawful interrogations because of the cumula-tive effect of seven exchanges,even though six exchanges,if consideredindividually and taken out of context,do not sound especially coercive).298 NLRB No. 39 LIQUITANE CORP.293restrain, coerce, or interfere with employees in theexercise of the rights guaranteed them by the Act.Under the "totality of the circumstances" test,we conclude that the interrogation of Franqui vio-lated Section 8(a)(1) of the Act.4 It is uncontro-verted that Zakalik asked Franqui if Stopka was in-volved with the Union or was passing out flyers orsoliciting employees'signatures.There is no evi-dence that Stopka or Franqui were open and activeunion supporters at the time of the questioning.Franqui's introduction of rumors about his unionactivities into the conversation does not negate thecoercive tendency of the questioning. Franqui didnot volunteer information regarding Stopka's spe-cific union activities, but only volunteered his con-cern that rumors existed associating Franqui andStopka as being involved in union activities. Fran-qui'sconversation focused on the existence ofrumors and the connection of these rumors to him-self.Zakalik probed beyond Franqui's statementsby asking specific information regarding Stopka'sunion activities. Zakalik thus expanded the scope ofthe discussion by inquiring about the truth of therumorsregarding Stopka's involvement in unionorganizingactivities.Accordingly,we concludethat the questioning of Franqui constituted an un-lawful interrogation in violation of Section 8(a)(1).5This interrogation,which is also alleged as ob-jectionable conduct, is not sufficient to affect theresultsof the April 27, 1989 election. 6 Chairman' SeeRaytheon Co.,supra, in which the Board majority held that prob-ing attempts by a supervisor to find out from employees about the specif-ic union activities of other employees who'had not yet disclosed their at-titudes toward the union had a reasonable tendency,under the circum-stances, to interfere with,restrain,and coerce those employees in the ex-ercise of their rights,in violation of Sec 8(axl) of theAct Inthat casethe Board found that aspects that tended to reduce the potentially coer-cive effect of the employer agent's questioning(namely, the location ofthe questioning on the workplace floor, rather than in managerial offices;the employee's initiation of the discussion of the union;the employeragent's expressions of sympathy for the employees and his encourage-ment of their attempts to organize;and the jocular tone of the conversa-tion),were outweighed by the particular nature of the informationsought, the probing, focused nature of the questioning,and the fact thatthe employees being questioned were not open, active union supporters atthe time of the questioning.279 NLRB 245, 246.5We find thatBates Nitewear Ca ,supra, citedby the judge, is factual-ly distinguishable.In that case,following discipline for verbal altercationswith other employees,employee Wise initiated conversations with twosupervisors and volunteered information that coworkers were harassingher about the union.Thereafter,the employer's vice president questionedWise aboutthe complaints she had raised and askedher to identify theemployees who were harassingher TheBoard found that the informa-tion sought was within the scope of that which the employee had freelydisclosed, and was the type of information the employer logically wouldseekin any disciplinary matter, whether it related to the subject ofunions, and, therefore,the questions did not violate Sec. 8(a)(1) of theAct. Inthe present case the Respondent's questions were not related to adisciplinarymatter and were not concerned with the source of therumors or the impact on Franqui's employment The Respondent's ques-tions insteadwent beyond the scope of what Franqui had disclosed andwere directed toward obtaining information concerning the truth of therumors as related to the union activities of employee Stopka.5 Contrary to her colleagues,Member Cracraft would find the Re-spondent's 8(a)(1) conduct to be objectionable conduct sufficient to affectStephens reaches this result on the ground that theRespondent'squestioning of Franqui was lawful.(See fn. 3, supra.) Member Oviatt, who finds theRespondent's questioning of Franqui to be unlaw-ful,would not set the election aside for the follow-ing reasons. The record is unclear as to the exactdate of the interrogation. The Union's representa-tion petitionwas filed on February 17, 1989, aFriday. The complaint alleges that the violation oc-curred on or about February 19, 1989, a Sunday.The judge did not make a specific fording concern-ing the date of the interrogation. The transcriptcontains testimony that places the conversation onor about February 9 or 19. Member Oviatt findsthat because both of these dates are more than 2months before the election, and the interrogation isan isolated incident, affecting at most 2 employeesin a unit of 104 eligible voters, 7 the conduct is in-sufficient to affect the results of the election.8 Ac-cordingly, the objections are overruled in their en-tirety and a certification of results of election willbe issued.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3."3.By interrogating an employee regarding theunion membership, activities, and sympathies of an-other employee, the Respondent violated Section8(a)(1) of the Act."THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1) of the Act, we shall order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the Act.the results of the election,if the conduct occurred during the criticalperiod.In this regard,she notes the closeness of the election vote, wherea change in only 2 votes could change the outcome of the election (thefinal tally was 48 for and 51 against the Union), and the evidence of dis-semination to at least 1 other eligible voter. She findsCoca-ColaBottlingCo., 232 NLRB 717 (1977), relied on by Member Oviatt, to be dlistmqui-shable because there the votes of the two employees affected by the re-spondent's unlawful conduct could not have altered the outcome of theelection.As discussed below, however, the record is unclear as to theexact date of the interrogation. The transcript quotes Franqui as testify-ing that the conversation occurred"theweek of February9th" and"around the third week of February."The Charging Party contends thatthe transcript erroneously quoted Franqui who in fact stated "around theweek of the 19th,"which would be consistentwithhis later statement"around the third week in February " The conversation would fall withinthe criticalperiod if it took place after the Union filed its representationpetition on February 17, 1989. Because Member Cracraft would find theconduct objectionable if it occurred during the critical period, she wouldremand the case to the judge for a determination as to the precise datethe conversation took place.7 Franqui testified that he related his conversation with Zakalik to oneother bargaining unit employee.s SeeCoca-ColaBottlingCo., supra. 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Liquitane Corp., Rochester, NewYork, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Coercively interrogating employees about theunion support or union activities of other employ-ees.(b) In any like or 'related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its facility in Rochester, New York,copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CERTIFICATION OF RESULTS OFELECTIONIt is certified that a majorityof the validballotshave not been cast for Rochester Joint Board,AmalgamatedClothingandTextileWorkers'Union,AFL-CIO andthat it is not the exclusiverepresentative of the employees in the unit foundappropriate.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively question you about theunion support or activities of other employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.LIQUITANE CORP.Mary Thomas Scott. Esq.andDoren G. Goldstone, Esq,for the General Counsel.Gerald L. Paley Esq. (Phillips, Lytle, Hitchcock, Blaine &Huber),on behalf of the Employer.Kurt Edelman,Organizer on behalf of the Union.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was tried in Rochester, New York, on September18, 1989.The charge in Case 3-CA-14964 was filed on May 4,1989.Based on that charge the Regional Director forRegion 3, on June 22, 1989 issued a complaint and noticeof hearing. The complaint as amended at the hearing al-leged that the employer by its president, M. Jay Skirbollthreatened plant closure if the Union were to become thebargaining representative of the employees; informed em-ployees that it would be futile to select the Union; inter-rogated employees regarding their union sympathies; andgave the employees the impression that the Employerengaged in surveillance of their union activities.The petition in Case 3-RC-9371 was filed by theUnion on February 17, 1989 and the Acting RegionalDirector issued a Decision and Direction of Election onMarch 28, 1989. Thereafter, an election was held onApril 27, 1989, wherein 48 votes were cast for theUnion, 49 against, and 2 votes were challenged. Subse-quent to the election the Union filed timely Objections tothe Conduct of the Election, alleging that the Employerengaged in certain preelection conduct which should in-validate the election.On June 30, 1989, the Regional Director issued a Sup-plemental Decision and Order in 3-RC-9371. In that de-cision he concluded that the two challenged ballots beopened, that certain of the Union's Objections be dis-missed, and that certain other allegations of preelectionmisconduct be resolved by a hearing. Specifically, he or-dered that a hearing be held on the Union's Objections 3and 5 which respectively alleged that the employer coer- LIQUITANECORP.295cively interrogated employees and threatened that itwould not bargain in good faith in the event'that the em-ployees selected the Union. Additionally, although notalleged in the Union's objections,the Regional Directorordered that the hearing also encompass certain evidenceuncovered in the investigation alleging that the Employ-er threatened plant closure,loss of jobs and loss of unem-ployment benefits if the Union was selected by the em-ployees.On May 29, 1989, the Regional Director ordered thatthe representation case allegations and the unfair laborpractice allegations be consolidated for hearing.On the entire record, including my observation of thedemeanor of the witnesses,and after considering thebriefs filed, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Employer admits and I find that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of theAct.II.THEALLEGED UNLAWFUL CONDUCTMiguel Franqui testified that on one occasion in Feb-ruary 1989, Skirboll, the company's president, asked whyhe was, lookingso glum.Franqui, testified that he there-upon told Skirboll that he was upset because there wereuntrue rumors going around the factory that he and an-other employee,Carmen Stopka,were union ringleaders.Franqui testified that he told Skirboll that he wanted therumors stopped whereupon the latter said that during aunion campaign there was bound to be rumors and talk.According to Franqui, Skirboll then said that he hadheard some talk about Carmen passing out flyers andasked if Franqui knew anything about that.Franqui conceded that the whole subject of the Unionwas brought up by him and that it was he who first men-tioned the rumors about himself and Carmen being ac-tively involved in union campaigning. The Employer didnot contest the testimony of Franqui,contending that itdoes not amount to unlawful interrogation within themeaning of Section 8(a)(1) of the Act.Iagree.BatesNitewear Co.,283 NLRB 1128 (1987);Rossmare House,269 NLRB 1176 (1984).Before the election the Employer held a number ofmeetings with groups of employees.On the night shift,which; consisted of about 35 employees, the employer byJay Skirboll addressed several small groups,each consist-ing of about six to eight persons.(The Employer's per-sonnelmanager,CathyMichniewicz,was present atthese meetings but was not called as a witness).'The General Counsel presented two employees whotestified about one such meeting on the night shift whichthey both attended and which they placed as having oc-curred about a week prior to the election. Both employ-ees,Rosie King and Dorothy Burnett, testified that atthe commencement of the meeting, a video tape wasplayed and that thereafter Skirboll talked to the employ-ees using notes as a point of reference.(That is, both tes-tified that although Skirboll had written materials whichhe sometimes read, they also testified that he spoke attimes without reading.Indeed this is basically concededby Skirboll who testified that he had a prepared textwhich he basically read or talked from in discussing theissues).According to Dorothy Burnett, Skirboll told the em-ployees that they were family, and that they "didn't needoutsiders coming in to tell us how to run the company."She testified that he said,"before I let someone, ... anoutsider come in, I'll close down the plant." Accordingto Burnett,Skirboll said something about the union dues,stating that he was concerned about the employeeshaving to pay dues. She testified that Skirboll said thatthe Union was saying a lot of things, making promises,but if they came in it wouldn't really mean that much be-cause although they would be asking for more money,Liquitane didn't have the money to give. According toBurnett, he also said that if the employees went on strikethe Company could bring in people from the outside totake the jobs and that when the strike was over, therewas no guaranteethat they would get their jobs back.According to Rosie King, Skirboll said that the thingsthat the Union promised, like raises and better workingconditions,were not so,because Liquitane just didn'thave the money to do it. King testified that, "He alsosaid that before he would let the union come in, youknow, that he would close the plant, you know, closethe doors." According to King, Skirboll said that if theyclosed the plant, it would be 3 months before employeescould apply for unemployment. She testified that Skir-boll talked about other companies and said that at CleanBrite they had been forming a union for some time buthad still not gotten the union in yet. (Probably meaningthat no contract had been signed.) She testified that Skir-boll said that he was concerned about his employeespaying union dueswhich wouldbe money coming out oftheir pockets. According to King, Dave Sayles asked ifthere would be a strike if the Union came in and Skirbollanswered that if there was a strike, the Company wouldgo out and hire other people to do the work and that itwasn't guaranteed that they could ' get their jobs backeven after the strike was over.Skirboll testified that he did hold a series of meetingswith all employees and that the meeting referred to byKing and Burnett was held on April 25 and not April 19as they testified. (The exact date is really of no conse-quence). He denied that he made any threats to close theplant or close the doors and testified that what he said isbasicallycontained in a written speech which wascleared by his attorneys before being given. This speechreads in part.This will be my last talk to you before the elec-tion on Thursday and there a number of things thatIwould like to cover... .Unions are losing more and more members everyyear.This is particularly true here in Rochesterwhere only a small percentage of the work force isunionized.The reason is simple.Unions make bigpromises but that is all they are capable of as evi-denced by the number of people who vote them out 296DECISIONS OF THENATIONALLABOR RELATIONS BOARDyear after year and as the number of unionized busi-nesses closed in our area and those jobs were lost.Another reason unions are losing members is be-cause they are expensive. The Amalgamated wouldcharge you over $210.00 a year to work at Liqui-tane. . . . That money would go to the union sothat it could pay Mr. Edelman approximatelyS40,000.00 a year and other union officers could re-ceive over $60,000.00 a year.The Union wants you to believe that you havenothing to lose if you vote for them. What they donot tell you is that everything is negotiable and thatyou can lose wages and benefitsas a resultof nego-tiations,especially if this union wants something likea unionshop or a check off.Ifwe don't agree to theunion'sdemands, theonly thing they can do to force us to give in wouldbe to call a strike. If there is an economic strike,Your pay in benefits would stop.You would receive no unemploymentbenefits for 7 weeks.You could be permanently replaced.The Union has used scare tacticsand lies in aneffort to get your votes. They have made big prom-isesabout pay and benefits by comparing our situa-tion to Xerox. . . . So when they compare Xeroxto Liquitane, they are trying to fool you just as theyfooled the people in the clothing industry here inRochester. Remember the newspaper articles whereplants closed,workers lost their jobs and wherethose employees who lost their jobs had difficultyfinding other jobs.... We review our situation continually in orderto provide improvements in your wages and bene-fits. I am not saying things are perfect. I am saying,however, that we can solve problems working to-gether without the necessity of having an outsiderlike the Amalgamatedtelling uswhat to do.Moreover a Union contractguaranteesnothing.Remember the Rochester Clothing article, whereunder Amalgamated contracts the people lost wagesand the companies closed down and all the workerslost their jobs. That is some guarantee.Iwould also ask you-Do you know the truthabout the collective bargaining process? The Unionwould have you think that all that has to happen isthat they ask for something and the employer mustgive it. It is true that the bargaining process is oneof give and take, but that does not mean that he em-ployer gives and the union takes.The union would also have you think that bar-gainingstarts from presentwagesand benefit levelsand thereisnopossibleway that employees canlose anything. That is simply not true.In effect, all of your present and/or future wagesand benefits are negotiable-Nothing is automatic.Negotiations start with a blank piece of paper. It ispossible that the Union might be willing to trade offa benefit that you now enjoy for one that is moreimportant to them-Like automatic dues deductionor a union shop.If after good faith bargaining we refuse to agreeto the union's demands, the only thing the unioncan do is try to force us to give into their unreason-able demands by asking you to strike.Burnettand King also testified about an informal meet-ing inthe breakroom they and other employees on thenight shift had with Skirboll shortly before the election.In this regard, Burnett testified on direct examinationthatMr. Skirboll on this occasion said that before an out-sider came in and told him how to run the place, hewould close it down.On cross-examination, however, when Burnett wasasked to describe this meeting, she forgot to mention thatSkirboll had threatened to close the plant. Instead shetestified for the first time (and I believe to the surprise ofthe General Counsel), that he interrogated the employeesabout the Union and that he told Burnett and King thathe was disappointed in them because he thoughttheywere the union ring leaders. According to Burnett, Skir-boll said, "I'm very disappointed in you two because if Ican't dependon you whocan Idepend on."Based onthe testimony given by Burnett during cross-examination,theGeneralCounselmoved to furtheramend the complaint to add allegations of interrogationand impression of surveillance.When I queried this wit-ness, she testified that she had related the entirety of thebreakroom meeting when she had spoken to the Govern-ment's attorneys on two occasions prior to the teal. (Ob-viously, she had not related this information, otherwisethe amendments would have been made at the outset ofthe trial and not until after the witness had been cross-examined.)King also testified concerning the meeting in thebreakroom and she essentially corroborated the testimo-ny of Burnett in all respects. (I note that the witnesseswere not sequesteredas nomotion to sequester wasmade by any party.)Skirboll denied the testimony of King and Burnett de-scribed above, essentially stating that no such meetingever took place.ConclusionI have already indicated my opinion that the allegationrelatingto the interrogation of Franqui has no merit.Regarding the formalmeetingsheld by Skirboll priorto the election, I note that the contentions made by theGeneral Counsel and the Union are supported by only 2employees out of more than 100. Moreover, their testi-mony related to onlyone amonga large number of simi-larmeetingsheld over a 1 or 2 day period.Although bothBurnettand King testified that at themeetingthey attended, Skirboll threatened to close theplant and indicated the futility of selecting a union, theirtestimony was corroborated by no other employees inthe plant. Further, their testimony was in many waysconsistent with the written speech which Skirboll used as LIQUITANE CORP.297ny that Skirboll said that the company could not affordto give the kind of money that the union was seeking,was consistent with the statements in the written speechto the effect that a union cannot make promises; that bar-gaining isa process of give and take; and that all presentand future benefits- are negotiable. Similarly, the testimo-ny of the two employees is not all that different from thewritten speech on the subjects of dues or of strikes andthe use of strike replacements.The written speech at three places makes mention ofplant closings by other companies which have dealt withunions.With these repeated references to plant closing, itisnot surprising that some employees may truthfullyrelate that what they remember is that the employer toldthem that if they chose to be represented by a union, thecompany would close down. Frankly, were it not for theproblems that I have with the testimony of King andBurnett relating to the breakroom incident, I would havefully credited their testimony as to the alleged threat ofplant closure made at the meeting where the videotapewas shown. As it stands, I think that although both per-sons testified truthfully as to what they remember, I be-lieve that they understandably misinterpreted what infact was said.Based on the above and also based on considerationsof demeanor, I make the following conclusions:1.At the meeting where the video tape was shown,Skirboll, although referring to plant closings by othercompanies in relation to unionization, did not actuallythreaten his own employees with plant closure if theychose to be represented by the Union. Whatever, onemight think of the implicit message of his speech, I donot think that Skirboll's statements, from a legal point ofview, constitute a violation of law or grounds for settingaside the election.Sanagmo Weston, Inc.,273 NLRB 256(1984).2.At the same meeting described above, Skirboll didnot tell employees that it would be futile for them toselect the Union as their bargaining representative. Atmost, he told them that the Company could not accedeto the union's demands; that bargaining involved a proc-ess of give and take; that all benefits, including presentbenefitswould be subject to bargaining; that the Unioncould resort to a strike if it was unhappy with bargain-ing; and that the employer could replace strikers withpermanent replacements. -Such statements do not consti-tute violations of the Act, nor grounds for setting asidean election. InSangamo Weston, Inc.,supra, the Boardstated:The Respondent informed the employees that theUnion had taken employees out on strike at othercompanies and that certain adverse consequenceshad ensued; that strikers received no pay or benefitsduring a strike and could be permanently replaced;and that should the Union win the election andmake unreasonable bargaining demands it wouldeither have to drop those demands or strike. TheRespondent did not tell employees if they selectedthe Union it would close the plant or take other re-prisals. Instead, theRespondent specifically reas-sured employees it would bargain in good faith withthe Union if it won the election and would take noreprisals in that event.'3.That the contentions concerning the alleged meetingin the breakroom, were not supported by adequate andcredible evidence.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Company has not engaged in the unfair laborpractices alleged in the amended Complaint.4.The Union's Objections to the Election are withoutmerit.[Recommended Order omitted from publication.]'See alsoPastronicx Inc.,233 NLRB 155, 156 (1977), where the Boardstated:Depending upon the surrounding circumstances, an employerwhich indicates that collective bargaining "begins from scratch" or"starts at zero" or "starts with a blank page" may or may not beengaging in objectionable conduct Such statements are objectionablewhen, in context, they effectively threaten employees with the lossof existing benefits and leave them with the impression that whatthey may ultimately receive depends in large measure upon what theUnion can induce the employer to restore. On the other hand, suchstatements are not objectionable when additional communication tothe employees dispels any implication that wages and/or benefitswill be reduced during the course of bargaining and establishes thatany reduction in wages or benefits will occur only as a result of thenormal give and take of collective bargaining. The totality of all thecircumstances mustbe viewed to determine the effect of the state-ments on the employees. [Footnotes omitted.]